*291PER CURIAM:
Diane M. Kent appeals from the district court’s order dismissing her complaint against her former employer and supervisor under the Family Medical Leave Act of 1993, 29 U.S.C. §§ 2601-2654 (2000) (“FMLA”). A motion to dismiss under Fed.R.Civ.P. 12(b)(6) should be granted only if, after accepting all well-pleaded allegations in the complaint as true, it appears certain that the plaintiff cannot prove any set of facts in support of her claim entitling her to relief. Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir.1999). We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Kent v. Maryland Transp. Auth., No. l:06-cv-02351-CCB, 2006 WL 3931648 (D.Md. Dec. 21, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decision making process.

AFFIRMED.